Citation Nr: 1601037	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-38 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

 2.  Entitlement to service connection for tinnitus.



REPRESENTATION

The Veteran represented by:      Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran originally requested a hearing before the Board.  In May 2014, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e).  

In July 2014 and September 2015, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

There is competent evidence that the Veteran was exposed to loud noise in service and the Veteran's current tinnitus had its onset due to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the issue of service connection for tinnitus is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claims is not necessary.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection may be established by either continuity of symptomatology since service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Organic diseases of the nervous system, such as tinnitus, is listed as a disease under § 3.309 as a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015)(tinnitus is an organic disease of the nervous system).

Facts and Analysis

The entrance examination in June 1966 and the separation examination in July 1968 do not contain any complaints, diagnosis, or treatment for tinnitus.  The service audiometric testing of the Veteran's hearing demonstrates normal hearing at both entrance and separation.  The Board further notes that the separation examination does not contain a history from the Veteran for him to report he has tinnitus.

In June 1991, and October 1993, the Veteran's hearing was tested by his employer and on both occasions, the results demonstrated the Veteran had a hearing loss.  The October 1993 report, which contained the June 1991 results, does not indicate whether or not the Veteran had tinnitus.

In June 2005, the Veteran sought treatment at VAMC complaining of hearing loss and wanted a hearing test.  In November 2005, he reported constant ringing and he occasionally need others to repeat themselves to communicate.  He was diagnosed with tinnitus.  

In July 2006 he reported to an audiologist that he had bilateral hearing loss and tinnitus that he began to notice while he was in service.  He attributed both to rifle fire without hearing protection.  

In September 2006, the Veteran again reported constant ringing but it was not too bothersome.  The otolaryngologist described the tinnitus as moderate.

In a July 2007 claim, the Veteran noted he had ringing in his head and ears indicating it was due to a motor vehicle accident in service in early 1968.  He also noted hearing loss which he related to the rifle range.

The VA otolaryngologist again described the tinnitus as moderate as well as stable in December 2008.

In June 2010, the Veteran testified at a Decision Review Officer hearing that he has had hearing loss problems and tinnitus ever since another service member did not throw a grenade as far as he should have before it exploded.  He also testified to the rifle range affecting his hearing and tinnitus.

The Veteran was provided VA examinations in October 2014 and October 2015 and reported the tinnitus began after the grenade blast.  It is constant and sometimes keeps him awake at night.  He described ringing and "stars" in the left ear and crickets or cicadas, ringing, and "stars" in the right ear.  The VA examiner, who conducted both VA examinations, concluded it was less likely than not that the Veteran's tinnitus was related to service based on lack of evidence in the file and the lack of proximity between the dates of service and the June 1991 audiological test.  He also noted the first indication of any problem with hearing occurred in the June 1991 employment audiogram.  However the separation audiogram in July 1968 was within normal limits bilaterally, with no significant threshold shifts found compared to the entrance audiogram in June 1966.

Considering the pertinent evidence in light of the governing legal authority, and resolving all doubt in favor of the Veteran, the Board finds that the claim should be granted.  Tinnitus is a condition, under case law, where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent- "ringing in the ears is capable of lay observation").  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Veteran states that he experienced noise exposure in service and his tinnitus began in service.  The Board finds that the Veteran is competent to describe ringing in his ears and his testimony is credible that tinnitus began in service during basic training when he was exposed to gunfire and the effects of a grenade blast.  The statements tend to prove a fact, that is, he noticed that tinnitus began in service.  Moreover, the Board finds that not only is the Veteran's report of experiencing tinnitus after handling guns and a grenade explosion to be credible, but that his lay evidence his tinnitus continued after service is also credible.  The Veteran's competent and credible statements and testimony establishes the in-service incurrence of an injury, acoustic trauma in service, resulting in tinnitus.  Thus, the evidence establishes that the Veteran currently has tinnitus.  His evidence also establishes that it arose in service after the noise exposure and had continued ever since.

While service treatment records reflect no direct reports of tinnitus or ringing in the ears, there also is no indication in these records, or any post-service treatment records, that the Veteran ever directly denied tinnitus or a history of tinnitus.  The Board recognizes that the Veteran did not report tinnitus at his separation examination.  He was only asked whether he had a hearing loss, which was answered in the negative, and whether he had ear, nose, and throat trouble.  Resolving all doubt in favor of the Veteran, the Board finds the Veteran may have understood the question as limited to injuries or illnesses that involved the ear, if not all three body parts (ear, nose, and throat), and not meant to cover a symptom such as tinnitus.

Thus, the Veteran's lay statements are competent and credible with regard to noise exposure in service and the onset of tinnitus in service and since.  A veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence." See 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Board acknowledges that the opinion of the VA examiner is unfavorable.  It appears that the VA examiner relied on the absence of documented medical evidence to corroborate tinnitus during a period of active duty or thereafter.  The Board finds that the Veteran is competent and credible to describe tinnitus during a period of active duty and since service.  It does not appear the VA examiner considered the Veteran's history, including his evidence that tinnitus not only started but continued after a grenade explosion and/or the rifle range.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).  To the extent that the VA examiner relied on the absence of medical evidence in service to corroborate tinnitus during a period of active duty or after, under the circumstances of the case, this reliance has minimal probative value as the Board finds that the Veteran is competent and credible to describe tinnitus during and after service.

Because the Board finds the Veteran's lay statement is competent and credible with regard to noise exposure in service and in describing tinnitus in service and since service, there is evidence of current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity.  Accordingly, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in service, and the claim for service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The evidence on file contains VAMC outpatient records from July 2005 to August 2014.  These VA outpatient records indicate that the Veteran's hearing acuity was tested in August 2006, May 2008, July 2009, May 2010, and July 2013.  The record before the Board contains VA progress notes with an assessment based on an interpretation of the results from the audiological evaluations, but in each instance the complete reports of the audiological evaluation, containing the actual numerical auditory thresholds, in decibels, at the 500, 1000, 2000, 3000, and 4000 Hertz levels (i.e., the applicable frequency levels), are not included.  See, e.g., 38 C.F.R. § 3.385 (2015).  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  The complete reports of the audiological evaluation (containing the actual numerical auditory thresholds, in decibels, at each of the applicable frequency levels) should be associated with the file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. at 613.  Therefore, the VAMC outpatient records from August 2014 to the present, including any new reports of audiological evaluation (with the actual numerical auditory thresholds, in decibels, at each of the applicable frequency levels) should be requested to ensure that the Board has all relevant VAMC records.

The evidence on file indicates the Veteran may have had his hearing evaluated in October 2001, as an appointment was made for a hearing test at the Oak Forest Ambulatory Health Center.  No attempt has been made to obtain these putative records.  The Board has determined that if these putative records do exist, they would be relevant; and, as such, there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  Efforts must be made to obtain these records for the file.

VA had the Veteran examined in October 2014 and October 2015, with an opinion requested as to whether the Veteran's bilateral hearing loss is related to service.  The VA examiner considered the June 1991 employment audiogram which showed a bilateral hearing loss disability within VA standards.  Here, the VA examiner explained that the separation audiogram in July 1968 was within normal limits, bilaterally, with no significant threshold shifts found when compared to the entrance audiogram in June 1966.  Also, the VA examiner observed that the June 1991 audiogram was twenty two and one half years after separation.  Accordingly, the VA examiner concluded that given the lack of evidence in the file and the lack of proximity between the dates of service and the June 1991 audiological test, the Veteran's complaints of hearing loss are less likely than not related to military service.

The Board finds that the opinion provided by the VA examiner requires further clarification.  For instance, the VA examiner's opinion did not discuss the nature of the Veteran's in-service and post-service noise exposure, the influence each had on the Veteran's hearing loss, or whether Veteran's in-service noise exposure could be the onset for progression of the hearing loss disability later aggravated by civilian noise exposure.  Stated another way, even if the Veteran's post- service noise exposure is the major factor in his hearing loss disability, the examiner would need to discuss whether the in-service noise exposure could still be a cause, albeit a lesser cause, of the hearing loss disability.  The Board requires medical guidance as to the effect of both service and civilian noise exposure.

Accordingly, the case is REMANDED for the following action:

1.   Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from August 2014 to the present.

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of Oak Forest Ambulatory Health Center. 

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

3.  After the record development is completed, provide the Veteran with a VA audiology examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

Specifically, the examiner is asked to provide an opinion addressing the following questions:  (1) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current hearing loss disability was caused by, or the result of, the cumulative effect of the Veteran's accounts of noise exposure in service from the rifle range and a grenade blast, and the post-service noise exposure with his employment by a railroad company?  (2) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current hearing loss disability was caused by, or the result of, the post-service noise exposure with his employment by a railroad company alone?  

In making this assessment, the examiner should discuss whether there is a medically sound basis to attribute in any way the current hearing loss disability to the Veteran's accounts noise exposure in service from the rifle range and a grenade blast; or, whether the current hearing loss disability is more properly attributable to the post-service noise exposure with the Veteran's employment by a railroad company? 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history (during and after his period of service) and the relevant medical sciences as applicable to this case, including use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  After the development has been completed, review the file and ensure that all development sought in this remand is completed.  Arrange for any further development indicated by the results of the requested development, and re-adjudicate the claim for service connection for bilateral hearing loss.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


